Citation Nr: 0531880	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-24 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Evaluation of left ear hearing loss disability, currently 
rated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel
INTRODUCTION

The veteran had active service from October 1966 to September 
1977 and from September 1990 to July 1991, with additional 
service in the United States Air Force Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2003 rating decision and a 
December 2003 Decision Review Officer (DRO) rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge (VLJ) was held in May 2004.  In January 2005 the 
Board remanded the case.


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in the 
right ear.

2.  The veteran currently has Level I hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for a compensable evaluation for left ear 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991 & West 2002); 38 C.F.R. Part 4, Diagnostic Code 
6100 (1998); 38 C.F.R. Part 4, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a hearing loss and an 
evaluation of hearing loss.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letters of December 2002 and January 2003 explained the 
evidence necessary to establish entitlement.  In addition, 
the letter described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in July 2003 and 
SSOC issued in June 2005.  The basic elements for 
establishing service connection and for evaluating hearing 
loss have remained unchanged despite the changes in the VCAA.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
veteran was informed of the evidence needed to substantiate 
his claim in the January 2003 letter and was asked to 
"[p]lease send what [the RO] need[s]."  Thus the Board 
finds that the letter as a whole complied with the 
requirements and that each of the four content requirements 
of a VCAA notice has been fully satisfied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records.  The veteran was afforded a Travel Board 
hearing and a VA examination.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.



Service connection right ear

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a right ear hearing loss 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board notes that the veteran has reported that he 
incurred right ear hearing loss disability as a result of 
being exposed, without ear protection, to high noise for 12 
years during service while serving on flight status and at 
the Aerial Port.  

An August 1997, the last audiological examination during the 
veteran's active service, indicated that the puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
10
25

After challenging the adequacy of an October 2003 VA 
examination, the Board remanded the case for a new VA 
examination.  The veteran was afforded a new VA examination 
in February 2005 which indicated that the puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
5
15
30
X

The average puretone loss in the right ear was 16.25 
decibels.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear.  These findings do 
not show a hearing loss disability in the right ear under the 
applicable regulation.  38 C.F.R. § 3.385.

The veteran does not currently have hearing loss with 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

The VA medical opinion stated that "[t]he best estimate of 
the veteran's hearing sensitivity is within normal limits 
according to VA standards in the right ear."  Therefore, 
there is no medical evidence of record supporting a diagnosis 
of a current disability.  Service connection is not warranted 
unless there is a "disability."  In the absence of other 
probative evidence that could have the effect of at least 
balancing this opinion, service connection for right ear 
hearing loss disability is denied.  A right ear hearing loss 
was not incurred in or aggravated by service, nor can an 
organic disease of the nervous system be presumed to have 
been incurred therein.

Evaluation left ear


Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2004).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

In an August 1997, the last audiological examination during 
the veteran's service, pure tone thresholds, in decibels, 
were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
5
0
20
35

After challenging the adequacy of an October 2003 VA 
examination, the Board remanded the case for a new VA 
examination.  The veteran was afforded a new VA examination 
in February 2005 which indicated that the puretone 
thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
15
10
35
60

The average puretone loss in the right ear was 30 decibels.  
Speech audiometry revealed speech recognition ability of 98 
percent in the left ear. The examiner noted an impression of 
a mild to severe sensory hearing loss above 2000 Hertz. 

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations set forth above.  The most recent audiological 
evaluation, in February 2005, revealed an average pure tone 
threshold of 30 decibels in the left ear with speech 
discrimination ability of 98 percent.  These findings 
correspond to Level I hearing acuity.  Since the right ear is 
not service connected, it is assigned a Roman Numeral I.  The 
point of intersection on Table VII of the Rating Schedule for 
Level I hearing in both ears, which is used to arrive at the 
overall percentage of disability for bilateral hearing loss, 
reflects that this level of hearing loss in fact warrants a 
noncompensable evaluation.  The record also establishes that 
the veteran does not have an exception pattern of hearing 
impairment.  None of the test frequencies is above 55 
decibels or 70 decibels.  The Board notes that the provisions 
of 38 U.S.C.A. § 1160 are not for application as the 
veteran's service connected left ear hearing loss disability 
is non compensable.

The objective clinical evidence does not support a 
compensable schedular evaluation for hearing loss in the left 
ear.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for left ear hearing loss disability.  The benefit 
sought on appeal is denied.


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


